UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
OMER SAEED SALEM AL DAINI      )
et al.,                        )
                               )
          Petitioners,         )
                               )
          v.                   )    Civil Action No. 05-634 (RWR)
                               )
GEORGE W. BUSH et al.,         )
                               )
          Respondents.         )
______________________________)

                              ORDER

     On October 6, 2010, the respondents filed a consent motion

to deem protected information highlighted in the proposed public

factual return for petitioner Amer Saeed Salem Al Daini.   On

May 12, 2011, Judge Hogan issued an order granting the

government’s motion to designate as protected under the

Protective Order governing the Guantánamo Bay detainee litigation

“sensitive but unclassified information falling within one of the

following six categories”:

     1. Names and/or other information that would tend to
     identify certain U.S. government employees, FBI Joint
     Terrorism Task Force members, or contractors —
     specifically, law enforcement officers, agents,
     translators, intelligence analysts, or interrogators,
     all below the Senior Exectuive Service or General
     Officer level — [or] the family members of detainees.

     2. Information that would reveal the existence, focus,
     or scope of law enforcement or intelligence operations,
     including the sources, witnesses, or methods used and
     the identity of persons of interest.

     3. Information indicating the names or locations,
     including geo-coordinates, of locations of interest as
                               -2-

     they pertain to counter-terrorism intelligence
     gathering, law enforcement, or military operations,
     where the Government has not previously acknowledged
     [publicly] its knowledge of those names or locations.

     4. Information that would reveal the Government’s
     knowledge of telephone numbers, websites, passwords,
     passcodes, and e-mail addresses used by known or
     suspected terrorists, or discussions of the manner in
     which known or suspected terrorists use these methods
     for communications with one another.

     5. Information regarding the use, effectiveness, or
     details regarding the implementation of certain
     interrogation approaches and techniques approved by
     Executive Order 13491 and described in the Army Field
     Manual No. 2-22.3.

     6. Certain administrative data, operational
     “nicknames,” code words, dates of acquisition,
     including dates of interrogations, and FBI case names
     and file numbers, contained in the intelligence
     documents included in the factual returns.


     In re Guantánamo Bay Detainee Litig., 08-MC-442 (TFH), 2011

U.S. Dist. LEXIS 58856, at *5-7 (D.D.C. May 12, 2011).   Upon

review of the material submitted by the respondents, and in light

of the petitioner’s consent and lack of public objection, it is

hereby

     ORDERED that the respondents’ motion [187] to deem as

protected the material highlighted in the accompanying proposed

public factual return be, and hereby is, GRANTED, and the

information identified by the respondents with green highlighting

in the version of the factual return submitted under seal is

deemed protected under paragraphs 10 and 34 of the Protective
                               -3-

Order governing the Guantánamo Bay detainee litigation.   It is

further

     ORDERED that the respondents file by October 4, 2011, a

properly redacted public version of this factual return on the

public docket.

     SIGNED this 21st day of September, 2011.



                                           /s/
                              RICHARD W. ROBERTS
                              United States District Judge